                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                              8:17CR209

      vs.
                                                                ORDER
ANTONIO HATTIX,

                      Defendant.


      This matter is before the court on the Defendant’s Motion for Reconsideration,

ECF No. 74.

      IT IS ORDERED:

      1.      The Defendant’s Motion for Reconsideration, ECF No. 74, is denied, for

the same reasons stated in the Court’s Memorandum and Order of October 3, 2019,

ECF No. 70; and

      2.      The Clerk is directed to mail a copy of this Order to the Defendant at his

last known address.

      Dated this 21st day of November, 2019.

                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
